809 F.2d 785Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Monroe CORNISH, (U.S. Senate Candidate (R)), Plaintiff-Appellant,v.William Donald SCHAEFER, (Candidate for Governor ofMaryland);  Two Unknown Baltimore City PoliceDetectives, Defendants-Appellees.
No. 86-2157.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 12, 1986.Decided Jan. 9, 1987.

Before RUSSELL and PHILLIPS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Monroe Cornish, Appellant pro se.
PER CURIAM:


1
Monroe Cornish appeals the district court's order which dismissed his complaint.  The district court determined that Cornish's complaint failed to meet the requirements of Rule 8(a), Fed.R.Civ.P., and that the complaint failed to state a cause of action for which federal relief could be granted.


2
Rule 8(a), Fed.R.Civ.P., provides that plaintiffs must make "short and plain" statements as to why they are entitled to relief.  The Supreme Court, however, has determined that pro se complaints shall be reviewed liberally.   See Cruz v. Beto, 405 U.S. 319 (1972).  Pro se complaints, generally, are not dismissed due to the failure to explicitly comply with the federal rules.   See Gordon v. Leeke, 574 F.2d 1147, 1151 (4th Cir.), cert. denied, 439 U.S. 970 (1978).  Nevertheless district courts may dismiss these complaints if it is evident that no set of facts exists which would entitle the plaintiff to relief.   See Conley v. Gibson, 355 U.S. 41, 45-46 (1957);  Boyce v. Alizaduh, 595 F.2d 948, 951 (4th Cir.1979).  No viable federal claim can be gleaned from the rambling and confused pleading filed by Cornish.


3
Cornish has filed over 30 suits with the district court.  He has also received warnings from this Court as to the proper manner for filing a civil rights complaint.  Cornish v. Starkey, No. 85-2321 (4th Cir., May 9, 1986) (unpublished).  Once again, Cornish has filed a frivolous action.  The district court's dismissal of the action was proper.


4
We dispense with oral argument because the dispositive issues recently have been decided authoritatively.  The judgment of the district court is affirmed.


5
AFFIRMED.